Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered. 
DETAILED ACTION
Claims 1 and 8-27 are pending and have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10-18, 20-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lemus et al. (US 2014/0359669), herein Lemus, in view of Yui (US 2002/0057382).
Consider claim 1, Lemus clearly teaches a computer-implemented method, comprising:

selecting a first scene from a plurality of scenes included in a first video asset based on one or more preferences and first scene metadata associated with the first scene, wherein each scene included in the plurality of scenes is associated with separate scene metadata; (Fig. 4: A scene from the content is selected based on user preferences and scene metadata, [0054]-[0059]) and

in response to selecting the first scene based on the first scene metadata and the one or more preferences: displaying the first scene within a first portion of a display area. (Fig. 4: The scenes in the personalized preview are displayed in a portion of the display area, [0049].)

However, Lemus does not explicitly wherein displaying the first scene within a first portion of a display area, wherein one or more scenes included in a second video asset are displayed in a second portion of the display area while the first scene is displayed in the first portion of the display area, and wherein the second video asset is different from the first video asset, increasing a first size of the first portion over a given period of time, and reducing a second size of the second portion over the given period of time.

(Fig. 13, [0150]-[0160])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lemus by displaying the first scene within a first portion of a display area, wherein one or more scenes included in a second video asset are displayed in a second portion of the display area while the first scene is displayed in the first portion of the display area, and wherein the second video asset is different from the first video asset, increasing a first size of the first portion over a given period of time, and reducing a second size of the second portion over the given period of time, as taught by Yui, for the benefit of allowing the user time to cancel the channel change ([0153] Yui).

Consider claim 8, Lemus combined with Yui clearly teaches predicting a loss of interest in at least one scene included in the second video asset, wherein increasing the first size and reducing the second size occur in response to the loss of interest. (Fig. 10: In step S400 an auto-wipe change mode request is received, [0168] Yui.)

Consider claim 10, Lemus combined with Yui clearly teaches predicting an increase in interest in a second scene included in the first video asset, wherein increasing the first size and reducing the second size occur in response to the increase in interest. (Fig. 12: Step S508 no ‘undo’ request is received, [0155] Yui.)

Consider claim 11, Lemus combined with Yui clearly teaches the one or more preferences are based on at least one of one or more explicit settings ([0055] Lemus) or one or more historical viewing statistics. ([0056] Lemus)

Consider claim 12, Lemus combined with Yui clearly teaches displaying one or more additional scenes included in the first video asset within the first portion over the given period of time. ([0059]-[0060] Lemus)

Consider claim 13, Lemus combined with Yui clearly teaches selecting a second scene included in the first video asset based on second scene metadata and the ([0049]-[0060])

Consider claim 14, Lemus combined with Yui clearly teaches the separate scene metadata associated with the plurality of scenes comprises different per-scene classification metadata associated with each scene in the plurality of scenes. ([0059])

Consider claim 15, Lemus combined with Yui clearly teaches subsequent to the given period of time, the first portion covers more of the display area relative to the second portion. (Fig. 13, [0150]-[0160] Yui)

Consider claim 16, Lemus combined with Yui clearly teaches subsequent to the given period of time, the first portion covers all of the display area. (Fig. 13: Step 1305 Yui)

Consider claim 17, Lemus clearly teaches one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:

selecting a first scene from a plurality of scenes included in a first video asset based on one or more preferences and first scene metadata associated with the first scene, wherein each scene included in the plurality of scenes is associated with separate scene metadata; (Fig. 4: A scene from the content is selected based on user preferences and scene metadata, [0054]-[0059]) and

in response to selecting the first scene based on the first scene metadata and the one or more preferences: displaying the first scene within a first portion of a display area. (Fig. 4: The scenes in the personalized preview are displayed in a portion of the display area, [0049].)

However, Lemus does not explicitly teach displaying the first scene within a first portion of a display area, while one or more scenes included in a second video asset are displayed in a second portion of the display area, wherein the second video asset is different from the first video asset, and increasing a first size of the first portion over a given period of time, wherein, subsequent to the given period of time, the first portion covers more of the display area relative to the second portion.

In an analogous art, Yui, which discloses a system for video distribution, clearly teaches displaying the first scene within a first portion of a display area, while one or more scenes included in a second video asset are displayed in a second (Fig. 13, [0150]-[0160])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lemus by displaying the first scene within a first portion of a display area, while one or more scenes included in a second video asset are displayed in a second portion of the display area, wherein the second video asset is different from the first video asset, and increasing a first size of the first portion over a given period of time, wherein, subsequent to the given period of time, the first portion covers more of the display area relative to the second portion, as taught by Yui, for the benefit of allowing the user time to cancel the channel change ([0153] Yui).

Consider claim 18, Lemus combined with Yui clearly teaches predicting a loss of interest in at least one scene included in the second video asset, wherein the first size is increased over the given period of time in response to the predicted loss of interest. (Fig. 10: In step S400 an auto-wipe change mode request is received, [0168] Yui.)

Consider claim 20, Lemus combined with Yui clearly teaches predicting an increase in interest in a second scene included in the first video asset, wherein increasing the first size occurs in response to the increase interest. (Fig. 12: Step S508 no ‘undo’ request is received, [0155] Yui.)

Consider claim 21, Lemus combined with Yui clearly teaches the one or more preferences are based on at least one of one or more explicit settings ([0055] Lemus) or one or more historical viewing statistics. ([0056] Lemus)

Consider claim 22, Lemus combined with Yui clearly teaches displaying one or more additional scenes included in the first video asset within the first portion over the given period of time. ([0059]-[0060] Lemus)

Consider claim 25, Lemus clearly teaches a computer system, comprising: 

one or more memories storing instructions; and one or more processors that are coupled to the one or more memories (Fig. 14, [0098]-[0101]) and, when executing the instructions:

(Fig. 4: A scene from the content is selected based on user preferences and scene metadata, [0054]-[0059]) and

in response to selecting the first scene based on the first scene metadata and the one or more preferences: displaying the first scene within a first portion of a display area. (Fig. 4: The scenes in the personalized preview are displayed in a portion of the display area, [0049].)

However, Lemus does not explicitly teach displaying the first scene within a first portion of a display area, while one or more scenes included in a second video asset are displayed in a second portion of the display area, wherein the second video asset is different from the first video asset, and increasing a first size of the first portion over a given period of time, wherein, subsequent to the given period of time, the first portion covers more of the display area relative to the second portion.

In an analogous art, Yui, which discloses a system for video distribution, clearly teaches displaying the first scene within a first portion of a display area, while one or more scenes included in a second video asset are displayed in a second portion of the display area, wherein the second video asset is different from the first video asset, and increasing a first size of the first portion over a given period of time, wherein, subsequent to the given period of time, the first portion covers more of the display area relative to the second portion. (Fig. 13, [0150]-[0160])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Lemus by displaying the first scene within a first portion of a display area, while one or more scenes included in a second video asset are displayed in a second portion of the display area, wherein the second video asset is different from the first video asset, and increasing a first size of the first portion over a given period of time, wherein, subsequent to the given period of time, the first portion covers more of the display area relative to the second portion, as taught by Yui, for the benefit of allowing the user time to cancel the channel change ([0153] Yui).

Consider claim 26, Lemus combined with Yui clearly teaches the processor further predict a loss of interest in at least one scene included in the second set of scenes, and the processor causes the first size to increase over the given (Fig. 10: In step S400 an auto-wipe change mode request is received, [0168] Yui.)

Consider claim 27, Lemus combined with Yui clearly teaches in the given period of time, the display area has a fixed size. (Fig. 13 Yui)

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lemus et al. (US 2014/0359669) in view of Yui (US 2002/0057382) in view of Deng (US 2007/0083883).
Consider claim 9, Lemus combined with Yui clearly teaches predicting the loss of interest. 

However, Lemus combined with Yui does not explicitly teach predicting the loss of interest comprises: selecting a second scene included in the second video asset for display within the second portion of the display area; and determining that the second scene includes one or more ending credits associated with the second video asset.

In an analogous art, Deng, which discloses a system for video distribution, clearly teaches predicting the loss of interest comprises: selecting a second scene included in the second video asset for display within the second portion of the display area; and determining that the second scene includes one or more ending credits associated with the second video asset. ([0114])

Therefore, at the time the invention was made, it would have been obvious to one with ordinary skill in the art to modify the system of Lemus combined with Yui by predicting the loss of interest comprises: selecting a second scene included in the second video asset for display within the second portion of the display area; and determining that the second scene includes one or more ending credits associated with the second video asset, as taught by Deng, for the benefit of displaying content of interest to the viewer. 

Consider claim 19, Lemus combined with Yui and Deng clearly teaches predicting the loss of interest comprises: selecting a second scene included in the second video asset for display within the second portion of the display area; and determining that the second scene includes one or more ending credits associated with the second video asset. ([0114] Deng)


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lemus et al. (US 2014/0359669) in view of Yui (US 2002/0057382) in view of Jensen (US 2014/0380364).
Consider claim 23, Lemus combined with Yui clearly teaches the one or more non-transitory computer readable media of claim 17.

However, Lemus combined with Yui does not explicitly teach reducing a volume associated with a playback of the second video asset over the given period of time.

In an analogous art, Jensen, which discloses a system for video distribution, clearly teaches reducing a volume associated with a playback of the second video asset over the given period of time. ([0099])

Therefore, at the time the invention was made, it would have been obvious to one with ordinary skill in the art to modify the system of Lemus combined with Yui by reducing a volume associated with a playback of the second video asset over the given period of time, as taught by Jensen, for the benefit of improving the transition experience. 

Consider claim 24, Lemus combined with Yui and Jensen clearly teaches increasing a volume associated with a playback of the first video asset over the given period of time. ([0099] Jensen)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425